PER CURIAM:
Appellant has assigned three errors before this Court:
I
APPELLANT’S PLEA OF GUILTY TO BREACH OF RESTRAINT IMPOSED WHILE UNDERGOING THE PUNISHMENT OF CORRECTIONAL CUSTODY WAS IMPROVIDENT SINCE THAT OFFENSE IS NOT A LESSER-INCLUDED OFFENSE WITHIN THE OFFENSE ALLEGED UNDER CHARGE II OF ESCAPE FROM CORRECTIONAL CUSTODY.
II
THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF THE APPELLANT WHEN HE FAILED TO CONSIDER THE OFFENSES MUL-*588TIPLICIOUS FOR SENTENCING PURPOSES.
Ill
TRIAL DEFENSE COUNSEL’S ACTIVE ASSISTANCE IN APPELLANT’S REQUEST FOR A PUNITIVE DISCHARGE, AND HIS ESTABLISHMENT ON THE RECORD THAT THE REQUEST WAS CONTRARY TO HIS ADVICE, DENIED APPELLANT EFFECTIVE ASSISTANCE OF COUNSEL.
Appellant in support of his argument with respect to Assignment I cites United States v. Greene, 42 C.M.R. 953 (A.F.C.M.R.1970) for the proposition that breach of restraint during correctional custody is not a lesser-included offense of escape from correctional custody. We are not prepared to accept that proposition without qualification. Even Greene recognizes the possibility that the offense of breach of restraint may be included in the offense of escape from custody under certain circumstances.1 Furthermore, appellant’s other citations of authority, paragraphs 70a and 74b, Manual for Courts-Martial, 1969 (Rev.), do not lead us to necessarily conclude that an offense to which an accused pleads by exceptions and substitutions must be both lesser and included with respect to the offense charged. In any event, it appears from the record that the specification in question was amended at trial, without objection, to conform to appellant’s plea and that United States v. Foret, No. 74 2090 (NCMR 14 November 1974) would, therefore, resolve the matter.
Having said all this, however, we find merit to Assignment II and in light of that error will dismiss Charge II and its specification and will reassess the sentence because we deem such corrective action to be the most judicially economical course to take, under the circumstances of this case.
Assignment of error III is rejected for the same reasons as stated in United States v. Beckwith, 12 M.J. 939 (N.M.C.M.R.1982).
The findings of guilty to Charge II and its specification are set aside and the charge dismissed. The remaining findings of guilty are affirmed and the sentence reassessed. Upon reassessment the sentence is deemed appropriate and is affirmed.

. Id. at 959.